Citation Nr: 0735399	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-27 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for post-traumatic 
stress disorder manifested by depression.  

4.  Entitlement to service connection for hypertension, 
asserted to be secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1971 to 
April 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  In that decision, the RO denied 
service connection for bilateral hearing loss, tinnitus, 
post-traumatic stress disorder (PTSD) manifested by 
depression, and hypertension (asserted to be secondary to 
service-connected disability).  

The issues of entitlement to service connection for PTSD 
manifested by depression and entitlement to service 
connection for hypertension, asserted to be secondary to 
service-connected disability, will be addressed in the REMAND 
portion of the decision below and are being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The veteran does not have an impaired bilateral hearing 
disability for VA compensation benefit purposes.  

2.  The veteran does not have tinnitus associated with his 
active military duty.  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).  

2.  Tinnitus was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a September 2003 letter informed the 
veteran of the type of evidence necessary to support his 
claims for service connection for bilateral hearing loss and 
tinnitus.  This document also notified the veteran that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to these issues but that he must provide 
enough information so that the agency could request the 
relevant records.  In addition, the letter informed the 
veteran of his opportunity to submit "additional information 
or evidence."  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II) and VAOPGCPREC 1-2004 
(February 24, 2004).  See also Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board acknowledges that the veteran has not been informed 
of the type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  However, as will 
be discussed below, the Board finds that the evidence of 
record does not support a grant of service connection for any 
of the disabilities currently on appeal.  In light of these 
denials, no ratings or effective dates will be assigned.  
Thus, the Board finds that there can be no possibility of any 
prejudice to the veteran in proceeding with the issuance of a 
final decision of the service connection claims currently on 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, the RO provided the veteran with an adequate VCAA 
notification letter in September 2003, prior to the initial 
denial of his service connection claims in April 2004.  
Clearly, the timing requirement of VCAA notification was met 
with respect to the current claim.  In any event, the veteran 
was "provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, in 
July 2004, the service connection claims were readjudicated, 
and a statement of the case (SOC) was issued.  Consequently, 
the Board finds that nothing about the evidence or any 
response to the RO's notification suggests that the issues 
adjudicated in this decision must be re-adjudicated ab initio 
to satisfy the requirements of the VCAA.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the claims 
adjudicated in this decision.  All available service medical 
records, as well as all relevant treatment records adequately 
identified by the veteran, have been obtained and associated 
with his claims folder.  

The Board acknowledges that the veteran has not been accorded 
a VA examination relevant to his hearing loss and tinnitus 
claims.  However, post service medical records do not include 
a diagnosis of hearing loss disability for VA compensation 
benefit purposes or a diagnosis of tinnitus.  As such, the 
issues of entitlement to service connection for bilateral 
hearing loss and tinnitus cannot be granted as a matter of 
law.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) and 
38 C.F.R. § 3.385 (2007).  VA's duty to assist is not invoked 
where "no reasonable possibility exists that such assistance 
would aid in substantiating the claim."  Charles 
v. Principi, 16 Vet. App. 370 (2002) & 38 U.S.C.A. 
§ 5103A(a)(2).  See also & McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Without competent evidence of a post-service 
diagnosis of bilateral hearing loss or tinnitus, the Board 
finds that a remand of his claims for service connection for 
such disorders to accord him pertinent VA examinations (to 
include examiners' opinions regarding the etiology of the 
claimed disabilities) is not necessary.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his service connection claims adjudicated 
in this decision.  Under the circumstances of this case, 
additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See, Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds that 
strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case and 
that such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  See also, Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (which holds that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Importantly, the veteran has pointed to no other pertinent 
evidence which has not been obtained.  Consequently, the 
Board will proceed to adjudicate the following service 
connection issues on appeal, based upon the evidence 
currently of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2006); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

II.  Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

In addition, service connection for certain diseases, such as 
an organic disease of central nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2007).  

A.  Bilateral Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

Throughout the current appeal, the veteran has asserted that 
he developed bilateral hearing loss as a result of acoustic 
trauma to which he was exposed during his active military 
duty in Vietnam.  According to the DD Form 214, Armed Forces 
Of The United States Report Of Transfer Or Discharge 
(DD 214), the veteran served in the Republic of Vietnam from 
September 1971 to April 1972.  His military occupational 
specialty was that of a light weapons infantryman, and he 
received the Marksmanship Badge (M-16 Rifle).  The veteran's 
DA Form 20, Enlisted Qualification Record (DA Form 20) 
indicates that he did not participate in any campaigns.  

The audiological evaluation completed at the January 1971 
induction examination reflected a finding of 25 decibels at 
500 Hertz in the veteran's left ear.  The audiological 
evaluation completed at the March 1973 separation examination 
reflected a finding of 25 decibels in his right ear.  

Importantly, however, post-service medical records are 
negative for hearing loss.  Multiple physical examinations 
conducted since 1996 have demonstrated that the veteran's 
ears are normal.  In fact, at a private examination conducted 
in September 2001, the veteran denied experiencing hearing 
loss.  In October 2003, he reported that his left ear felt 
"stopped up."  A physical examination reflected the 
presence of clear fluid behind his ear drum.  

Significantly, the fact remains that the claims folder 
contains no competent evidence of a finding of a bilateral 
impaired hearing disability for VA compensation benefit 
purposes.  See 38 C.F.R. § 3.385 (2007) (which stipulates 
that, for purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent).  As the claims folder 
contains no competent evidence of a bilateral impaired 
hearing disability for VA compensation benefit purposes, the 
Board finds that the preponderance of the evidence in this 
case is against the claim for service connection for 
bilateral hearing loss.  The benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

B.  Tinnitus

Throughout the current appeal, the veteran has asserted that 
he developed tinnitus as a result of acoustic trauma to which 
he was exposed during his active military duty in Vietnam.  
As the Board has previously discussed in this decision, the 
DD 214 indicates that the veteran served in the Republic of 
Vietnam from September 1971 to April 1972.  His military 
occupational specialty was that of a light weapons 
infantryman, and he received the Marksmanship Badge (M-16 
Rifle).  His DA Form 20 does not reflect participation in any 
campaigns.  

Service, and post-service, medical records are negative for 
complaints of, treatment for, or findings of tinnitus.  
Multiple physical examinations conducted since 1996 have 
demonstrated that the veteran's ears are normal.  In fact, at 
a private examination conducted in September 2001, the 
veteran denied experiencing tinnitus.  In October 2003, the 
veteran reported that his left ear felt "stopped up."  A 
physical examination reflected the presence of clear fluid 
behind the veteran's ear drum.  

Significantly, the claims folder contains no competent 
evidence of a diagnosis of tinnitus associated with the 
veteran's active military duty.  Clearly, therefore, the 
preponderance of the evidence is against his claim for 
service connection for such a disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for tinnitus must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  



ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


REMAND

Establishment of service connection for PTSD in particular 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of DSM-IV]; a link, established by medical evidence, 
between the veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (2007).  See also 38 U.S.C.A. § 1154(b) (West 2002).  
If it is not shown that a veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish their occurrence.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f) 
(2007); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

This appeal is being remanded, in part, because the requisite 
stressor development has not been accomplished.

In a statement received at the RO in October 2003 in the 
present case, the veteran reported witnessing the wounding of 
fellow servicemen by enemy fire during patrolling of areas in 
Da Nang and Phu Bai on multiple occasions between October 
1971 and January 1972.  In addition, he explained that, while 
in his barracks one night in Cam Rang Bay between March and 
April 1972, he was subjected to enemy attacks and witnessed 
the wounding and killing of fellow soldiers.  At the VA PTSD 
examination conducted in November 2003, the veteran explained 
that these three stressors are his most traumatic memories of 
his Vietnam service.  In addition, the veteran's appellate 
representative has asserted that the veteran's unit was 
decorated for combat actions during Vietnam service.

Service personnel records included in the claims folder 
confirm that the veteran served in the Republic of Vietnam 
between September 1971 and April 1972.  His military 
occupational specialty was that of a light weapons 
infantryman, and he received the Marksmanship Badge (M-16 
Rifle).  His DA Form 20 does not reflect participation in any 
campaigns or receipt of combat medals.  

An April 2000 private medical record includes the veteran's 
complaints of increased stress and depression.  Additional 
available post-service medical records reflect a diagnosis of 
chronic PTSD since August 2003.  

The veteran has provided no more specific information 
regarding the circumstances of his in-service stressors; 
however, the RO has not requested such additional information 
and, thus, has made no attempt to have any specific purported 
in-service stressors corroborated.  Consequently, a remand of 
the veteran's PTSD claim is necessary to attempt to 
corroborate the veteran's purported in-service stressors 
through official channels.  

The most recent records of VA treatment that the veteran has 
received for his PTSD and that are included in the claims 
folder are dated in March 2004.  On remand, therefore, an 
attempt should be made to procure records of any more recent 
treatment which may be available and to associate them with 
the veteran's claims folder.  

Throughout the current appeal, the veteran has asserted that 
his diagnosed hypertension resulted from his PTSD.  As the 
claim for service connection for PTSD is being remanded for 
further evidentiary development, the Board finds that a 
remand of the veteran's hypertension claim, which is 
dependent on the success of his service connection for PTSD 
claim, is also necessary.  Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  If deemed necessary following completion of 
the evidentiary development of the veteran's PTSD claim on 
remand, the veteran should be accorded a pertinent VA 
examination to determine the nature, extent, and etiology of 
his hypertension.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The Agency of Original Jurisdiction 
(AOJ) should procure copies of records of 
PTSD treatment that the veteran has 
received at the Charleston VA Medical 
Center since March 2004.  All available 
reports should be associated with the 
veteran's claims folder.  

2.  The AOJ should also contact the 
veteran and ask him to provide as 
specific information as possible 
regarding his purported in-service 
stressors, including those discussed in 
the statement received at the RO in 
October 2003.  Specifically, he should 
provide dates, his military unit(s) and 
duty assignment(s), pertinent locations, 
and the names of fellow service person(s) 
involved, with respect to each claimed 
stressor.  He should also be asked to 
provide any corroborative evidence he may 
have, or be able to obtain, of the 
existence of such a stressor(s).  

3.  Based on information in the veteran's 
statements (including the veteran's 
statement which was received at the RO in 
October 2003 as well as any documents 
received pursuant to paragraph 2 of this 
Remand), the AOJ should ask the United 
States Army and Joint Services Records 
Research Center (JSRRC) to provide 
information to corroborate the veteran's 
claimed in-service stressors.  The 
JSRRC's response should be included in 
the claims folder.  If the JSRRC is not 
asked for stressor verification, the 
reason(s) for not asking for stressor 
verification (e.g., insufficient 
information for stressor verification) 
should be documented in the veteran's 
claims folder.  

4.  The AOJ should then make a specific 
determination as to whether the veteran 
was exposed to combat and/or stressor(s) 
in service and, if so, the nature of the 
specific stressor(s).  In reaching these 
determinations, the AOJ should address 
any credibility questions raised by the 
record.  

5.  If the AOJ determines that the 
veteran was exposed to stressor(s) in 
service, it should then schedule the 
veteran for a VA examination to determine 
whether he meets the diagnostic criteria 
for PTSD, based on the verified 
stressor(s).  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.  

The AOJ should inform the examiner that 
only a stressor(s) which has (have) been 
verified may be used as a basis for a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the examiner should specify which 
stressor(s) was (were) used as the basis 
for the diagnosis, whether the stressors 
found to be established by the record 
were sufficient to produce a diagnosis of 
PTSD, and whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record.  

6.  Only if deemed necessary, the veteran 
should be accorded a VA examination to 
determine the nature, extent, and 
etiology of his hypertension.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

All pertinent pathology, which is found 
on examination, should be noted in the 
report of the evaluation.  Further, the 
examiner should express an opinion as to 
whether there is a 50 percent probability 
or greater that the veteran's diagnosed 
hypertension was caused or aggravated by 
a service-connected disability.  Complete 
rationale should be provided for all 
opinions expressed.  

7.  The AOJ should then readjudicate the 
issues of entitlement to service 
connection for PTSD and entitlement to 
service connection for hypertension, 
asserted to be secondary to 
service-connected disability.  If the 
decisions remain in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues remaining on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the AMC; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2007).  The 
veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


